PER CURIAM.
These are consolidated appeals from cost judgments entered for the defendants after summary judgments were entered in their behalf below. In Phillips v. Ostrer, 418 So.2d 1104 (Fla. 3d DCA 1982), we reversed the underlying judgments for all the defendant-appellees except Underwriters at Lloyds of London. Hence, the cost judgments for those defendants, which are before us in Case nos. 82-318, 82-320, 82-321, and 82-358, must likewise be reversed.
As to the costs awarded to Lloyds, we conclude that no abuse of discretion has been demonstrated, see International Patrol and Detective Agency Co. v. Aetna Casualty & Surety Co., 419 So.2d 323 (Fla.1982), and therefore affirm the order under review in Case no. 82-319.